Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-12 are allowed.  
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor renders obvious a method for producing a relief-pattern body comprising, in combination with the remaining claim elements: 	printing at a predetermined position a transfer pattern onto a surface of a first substrate on which a relief structure pattern is formed using a printing ink containing a curable resin by registration with the relief structure pattern, 	laminating a second substrate onto the surface of the first substrate, 	curing the printed transfer pattern by irradiating ionizing radiation, and 	peeling away the first substrate to form the transfer pattern having an inverted structure of the relief structure pattern on the second substrate.
The closest prior art is US 2015/0202829 to Toriyama et al. which discloses forming a substrate with a relief structure by coating a sol-gel onto a patterned substrate, but does not disclose printing at a predetermined position a pattern, by registration, of a radiation curable printing ink, onto a substrate with a relief structure, laminating a second substrate onto the printed pattern, curing the ink, and then removing the first substrate by peeling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853